Name: 82/230/Euratom: Council Decision of 1 April 1982 replacing a member of the Scientific and Technical Committee
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-04-21

 Avis juridique important|31982D023082/230/Euratom: Council Decision of 1 April 1982 replacing a member of the Scientific and Technical Committee Official Journal L 106 , 21/04/1982 P. 0016 - 0016*****COUNCIL DECISION of 1 April 1982 replacing a member of the Scientific and Technical Committee (82/230/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 134 thereof, Having regard to the Council Decision of 17 May 1979 renewing the membership of the Scientific and Technical Committee, Having regard to the opinion of the Commission, Whereas the seat of a member of the Scientific and Technical Committee has become vacant as a result of the death of Mr A. S. McLean of which the Council was informed in a letter from the United Kingdom Government dated 26 January 1982, HAS DECIDED AS FOLLOWS: Article 1 Mr H. J. Dunster CB, Director-Designate of the United Kingdom National Radiological Protection Board, is hereby appointed a member of the Scientific and Technical Committee in place of Mr A. S. McLean, for the remainder of the latter's term of office which expires on 31 March 1983. Article 2 This appointment shall take effect on the date on which the Council receives notification of Mr Dunster's acceptance. Done at Brussels, 1 April 1982. For the Council The President P. de KEERSMAEKER